DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/12/2019 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

The abstract of the disclosure is objected to because it contains 172 words which is greater than the suggested word length.  
Correction is required.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The disclosure is objected to because of the following informalities: 
[Page 5, Lines 12-13]: As written it reads “The resulting blood vessel diameter obtained by the difference between the depths of the anterior and posterior sides of artery is shown in Figure 10”, however FIG. 10 was previously denoted as showing the difference for the values shown in FIG. 9 (i.e. as states on Page 4, Lines 22-23). Since this portion of the specification is describing FIG. 12, the examiner believes that “Figure 10” in this portion (i.e. Page 5, Lines 12-13) should be changed to FIG. 13. 
[Page 5, Line 15]: As written it reads “Figure 13 presents the diameter of the brachial artery obtained from the results in Figure 9”, however FIG. 10 was previously denoted at showing the diameter obtained from the results in Figure 9 (i.e. as stated on Page 4, Line 25). The examiner believes that “Figure 9” (i.e. Page 5, Line 15), should be changed to FIG. 12 since the arterial diameter values match the difference between the posterior and anterior boundaries within FIG. 12.
[Page 11, Lines 1-2]: As written it reads “Then, the location of the anterior boundary was firs determined by measuring the motion at different depths around the approximate estimtaed location”, however to correct the typo, estimtaed should be written as estimated
[Page 11, Lines 4-5]: As written it reads “However, in addition to searching for depth with the maximum motion, the depth also requied”, however to correct the typo, requied should be written as required.
[Page 14, Lines 19-20]: As written it reads “Such errors can be observed in FIG. 4 after 3s, where subject motion probably resulted in loss of clear cardiac pattern compared to the time from 0s to 3s”, however the examiner believes FIG. 4 should be changed to FIG. 10, since this figure shows the arterial diameter measurement of the clinical ultrasound probe. FIG. 4 in this case is a flowchart of a method used to calculate blood vessel diameter.
[Page 16, Lines 15-16]: As written it reads “Due to the posture of the patient lying on the table, the jugular vein is located right beside the brachial artery. Therefore, the motion of the vein can result in artifact motion in the boundaries of the brachial artery”. The examiner believes that the applicant meant to recite carotid artery instead of brachial artery since the jugular vein and the carotid artery are located in the neck of the patient.
Appropriate correction is required.
Claim Objections
Claims 1-15 are objected to because of the following informalities:  
	In regard to claims 1-15, all of these claims are sentences, however there are no periods (“.”) at the end of each one.
	In regard to claim 3, the claim recites “where the device is wearable and not handheld so that it does not produce motion artifacts due the sensor motion”, however in order to be grammatically correct it would read “where the device is wearable and not handheld so that it does not produce motion artifacts due to the sensor motion”.
	In regard to claim 4, the claim recites “where the device is flexible to ensure adequate contact with the measurement for curved and deformable surface”, however to be grammatically correct it surfaces”. The examiner also believes that the phrase “the measurement for” can be removed from the claim language, such that the claim reads “where the device is flexible to ensure adequate contact with curved and deformable surfaces”.
	In regard to claim 5, the claim reads “The device for claim 1, where the ultrasound device has an ultrasonic sensing area large enough to cover the blood vessel of interest through relative lateral movement of blood vessel with regard to the measurement sensor”. However in order to be grammatically correct it would read “The device for claim 1, where the ultrasound device has an ultrasonic sensing area large enough to cover the blood vessel of interest through relative lateral movement of the blood vessel with regard to the measurement sensor”.
	In regard to claim 6, the claim reads “The device for claim 1, where the ultrasonic beam is large enough to cover the blood vessel of interest through relative lateral movement of blood vessel with regards to the ultrasonic beam”. However, in order to be grammatically correct it should read “The device for claim 1, where the ultrasonic beam is large enough to cover the blood vessel of interest through relative lateral movement of the blood vessel with regards to the ultrasonic beam”.
	In regard to claim 9, the claim reads “The method for claim 1, comprising calculating continuous motion of blood vessel boundary during the cardiac cycle”, however in order to be grammatically correct the claim should read “The method for claim 1, comprising calculating continuous motion of the blood vessel boundary during the cardiac cycle”.
	In regard to claim 10, the claim reads “The method for claim 1, co-registering the location of the sensor relative to the blood vessel”, however to be grammatically correct, the examiner recommends that the claim read “The method for claim 1, further including co-registering the location of the sensor relative to the blood vessel”. Therefore, the examiner recommends amending the claim as such.
In regard to claim 12, the claim reads “The method for claim1, wherein calculating the pulse transit time (PTT) Measuring the timing of blood vessel diameter change using wearable ultrasonic sensors PPT between the ECG and the wearable ultrasonic sensor PPT between the two wearable ultrasonic sensors”. However to correct grammatical mistakes there should be a space between claim and 1 and commas or semicolons between the limitations. This is also the first indication of the acronym PPT and ECG therefore the terms should be spelled out to provide clarity. Furthermore, the examiner recommends inserting the word or phrase “includes”, “further includes”, “comprises”, and “further comprises” or the like after the phrase “wherein calculating the pulse transit time (PTT)”.
In regard to claim 13, the claim reads “wherein measuring the blood vessel diameter and its change during FMD (flow mediated dilation)”, however when stated in this way it appears to be an incomplete sentence or thought. The examiner believes that the applicant intended this claim to read “wherein measuring includes measuring the blood vessel diameter […]” and therefore recommends amending the claim as such.
In regard to claim 14, the claim reads “wherein measuring the PTT and blood vessel diameter for blood pressure calculation”, however when stated in this way it appears to be an incomplete sentence or thought. The examiner believes that the applicant intended this claim to read “wherein measuring further includes measuring the PTT and blood vessel diameter for blood pressure calculation” and therefore recommends amending the claim as such.
In regard to claim 15, the claim reads “wherein measuring the blood vessel diameter changes and blood pressure for the blood vessel stiffness calculation”, however when stated in this way it appears to be an incomplete sentence or thought. The examiner believes that the applicant intended this claim to read “wherein measuring further includes measuring the blood vessel diameter changes and blood pressure for the blood vessel stiffness calculation” and therefore recommends amending the claim as such.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10 and 12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
In regard to claim 10, the claim reads “The method for claim 1, co-registering the location of the sensor relative to the blood vessel”, however the specification does not include the step of co-registering the location of the sensor relative to the blood vessel. The examiner recommends either providing an explanation as to where this limitation is disclosed within the specification and/or drawings or cancelling this claim such that new matter is not recited within the claims.
In regard to claim 12, the claim reads “The method for claim 1, wherein calculating the pulse transit time (PTT) [includes] Measuring the timing of blood vessel diameter change using wearable ultrasonic sensors, PPT between ECG and the wearable ultrasonic sensor, PPT between the two wearable ultrasonic sensors”. However, the specification does not teach to calculate the pulse transit time and does not calculate the PPT between ECG and the wearable ultrasonic sensor and there are not two wearable ultrasonic sensors. The examiner recommends clarifying where support for these limitations appear within the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4-7, 11-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In regard to claim 1, the claim reads “Method and apparatus for continuous measurement of blood vessel diameter and its changes, including a wearable ultrasonic device that is made of a polymeric piezoelectric film”, however when stated this way, the inventions scope is unclear. The examiner believes that the applicant intends to claims a method for continuous measurement of blood vessel diameter and an apparatus including a wearable device that is made of a polymeric piezoelectric film. The examiner respectfully asserts that these are two different claim scopes and therefore would require separate claims. The examiner therefore recommends providing separate method and apparatus claims.
In regard to claim 2, the claim reads “The device for claim 1, where the weight of the device is light so that is does not deform the underlying tissues or impede their motions”, however the term “light” is a relative term which renders the claim indefinite. The specification does not provide a standard for ascertaining the requisite degree to which the weight of the device would be considered light. Therefore, one skill in the art would not be appraised of how light the device can be so as to not deform the underlying tissues or impede their motions. One of ordinary skill in the art would not be reasonably appraised of the scope of the invention.
In regard to claim 4, the claim reads “where the device is flexible to ensure adequate contact with the measurement for curved and deformable surface”, however the term “adequate contact” is a relative term which renders the claim indefinite. The specification does not provide a standard for ascertaining whether or not the contact is considered to be adequate. Therefore, one of ordinary skill in the art would not be reasonably appraised of the scope of the invention. The examiner recommends clarifying the term adequate contact in the context of the apparatus.
In regard to claim 5, the claim reads “The device for claim 1, where the ultrasound device has an ultrasonic sensing area large enough to cover the blood vessel of interest through relative lateral movement of blood vessel with regard to the measurement sensor”, however there is a lack of antecedent basis with respect to the measurement sensor. The examiner recommends clarifying whether this measurement sensor is intended to correspond to the ultrasonic sensor area or if it represents a separate structure within the context of the apparatus of claim 1. Furthermore, the term “relative lateral movement” is a relative term which renders the claim indefinite. The specification does not provide a standard for ascertaining whether or not the lateral movement is relative. The examiner recommends clarifying this term in the context of the apparatus.
In regard to claim 6, the claim reads “The device for claim 1, where the ultrasonic beam is large enough to cover the blood vessel of interest through relative lateral movement of blood vessel with regards to the ultrasonic beam”. However, the term “relative lateral movement” is a relative term which renders the claim indefinite. The specification does not provide a standard for ascertaining whether or not the lateral movement is relative. The examiner recommends clarifying this term in the context of the apparatus.
In regard to claim 7, the claim reads “where the ultrasonic couplant material between the ultrasonic device and the skin surface of a subject could be liquids, gel, adhesives, glues, adhesive tape, or double-sided adhesive film”, however there is a lack of antecedent basis with respect to the term ultrasonic couplant material. Furthermore, the recitation of the phrase “could be” renders the claim indefinite because materials other than those listed can also be used as an ultrasonic couplant material. The examiner recommends including a phrase such as “including one or more of”, “comprising one or more”, and the like in place of the phrase “could be”.
In regard to claim 11, the claim reads “The method for claim 1, wherein the measurement apparatus includes an ultrasound imaging and measurement system”, however there is a lack of 
In regard to claim 12, the claim reads “The method for claim 1, wherein calculating the pulse transit time (PTT) [includes] Measuring the timing of blood vessel diameter change using wearable ultrasonic sensors, PPT between ECG and the wearable ultrasonic sensor, PPT between the two wearable ultrasonic sensors”. However, it is unclear how this calculation is performed. It is unclear whether the acronym PPT is intended to correspond to the pulse transit time (PTT) or if it is a different value. The examiner recommends clarifying this term. Furthermore, there is a lack of antecedent basis for wearable ultrasonic sensors, since claim 1 only mentions a wearable ultrasonic device which is interpreted to encompass a singular structure.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 8 are rejected under 35 U.S.C. 101 because it is not directed to one statutory category of invention. 
In regard to claim 1, the claimed invention is directed to a judicial exception in the form of an abstract idea without significantly more. The claim(s) recite(s) “Method and apparatus for continuous 
In regard to claim 8, the claimed invention is directed to a judicial exception in the form of a mathematical equation without significantly more. The claim(s) recite(s) “The method for claim 1, wherein calculating the blood vessel diameter includes Measurement of the distance between the sensor and blood vessel anterior boundary (Da); Measurement of the distance between the sensor and blood vessel posterior boundary (Dp); Calculating the blood vessel diameter (D=Dp – Da)”. This judicial exception is not integrated into a practical application because this claim and claim 1 do not recite a specific structure or processor that performs this function, therefore this calculation could be effectively determined in the human mind. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no indication as to what this calculated value is used for in the context of the method or in the process of diagnosing or treating a subject.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mizukami US 20150112214 A1 “Mizukami” and in further view of Alford et al. US 20180161002 A1 “Alford” and Sato et al US 20180022895 A1 “Sato”.
In regard to claim 1, Mizukami teaches “Method and apparatus for continuous measurement of blood vessel diameter and its changes, including a […] ultrasonic device […]” [0072, 0075, FIG. 7, 0038, 0039, FIG. 1].
In regard to a method for continuous measurement of blood vessel diameter and its changes, Mizukami discloses “FIG. 7 is a flowchart showing the processing procedure of calculation processing. The blood pressure measuring device 1 carries out calculation processing by carrying out processing according to the processing procedure of FIG. 7. After this processing, the blood pressure measuring 
In regard to an apparatus for continuous measurement of blood vessel diameter and its changes and including an ultrasonic device, Mizukami discloses “FIG. 1 shows an example of application of a blood pressure measuring device 1 according to this embodiment. The blood pressure measuring device 1 according to this embodiment is configured as a combination of an ultrasonic blood pressure measuring device which measures blood pressure in a non-pressurizing manner by utilizing ultrasonic waves and a pressurizing-type sphygmomanometer” [0038]. In this case, since the blood pressure measuring device 1 includes an ultrasonic blood pressure measuring device which measures the blood pressure in a non-pressurizing manner by utilizing ultrasonic waves, the blood pressure measuring device 1 constitutes an apparatus that includes an ultrasonic device. Furthermore, in regard to the ultrasonic device being wearable, Mizukami discloses “The ultrasonic probe 3 has an ultrasonic sensor 4 to measure the blood vessel diameter via ultrasonic waves. To measure the blood vessel diameter, the ultrasonic probe 3 is attached, for example to the subject’s neck, and the ultrasonic sensor 4 is 
In regard to the apparatus providing a continuous measurement of blood vessel diameter, Mizukami discloses “The blood pressure measuring device 1 carries out calculation processing by carrying out processing according to the processing procedure of FIG. 7” [0072] and “the blood vessel diameter variation stability evaluation unit 776 controls continuous execution of the measurement of blood vessel diameter by the blood vessel diameter measurement unit 2 and thus continuously carries out the measurement of blood vessel diameter during a continuous measurement period of several seconds to several ten seconds (Step S5)” [0075]. Since the blood pressure measuring device 1 (i.e. the apparatus) carried out the processing according to FIG. 7 and this method involved continuous execution of the measurement of blood vessel diameter, under broadest reasonable interpretation the apparatus is capable of providing continuous measurement of blood vessel diameter.
Mizukami does not teach that the ultrasonic device is “wearable” or that it “is made of a polymeric piezoelectric film”.
Alford teaches that the ultrasonic device is “wearable” [0035, 0026].
In regard to the ultrasonic device being wearable, Alford discloses “The components of wearable ultrasound device 12 may be configured, e.g., constructed and arranged such that wearable ultrasound device 12 is flexible” [0035] and “In some examples, wearable ultrasound device may include an adhesive layer as an attachment element for attaching the device to patient 14. In addition to, or instead of the adhesive layer, in some examples, an attachment element may comprise a strap or garment” [0026]. Therefore, the device includes a wearable ultrasonic device that can be attached to the patient with an adhesive layer and/or an attachment element such as a strap or garment.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the effective filing date of the instant application to modify the method and apparatus of Mizukami so 
The combination of Mizukami and Alford does not teach that the wearable ultrasonic device “is made of a polymeric piezoelectric film”.
Sato teaches that the wearable ultrasonic device “is made of a polymeric piezoelectric film” [0003, 0004, and 0223].
In regard to a polymeric piezoelectric film, Sato discloses “Currently known polymeric piezoelectric material are poled polymers represented by Nylon 11, polyvinyl fluoride, polyvinyl chloride, polyuria, polyvinylidene fluoride (β-type) (PVDF), vinylidene fluoride-trifluoroethylene copolymer (P(VDF-TrFE)) (75/25), and the like” [0003] and In recent years, attention has been given to using polymers with optical activity, such as polylactic acids, in addition to the above-described polymeric piezoelectric materials” [0004]. As stated in the instant application, “Such25 a sensor can be also constructed with other types of polymeric piezoelectric films such as nylon- 11, polyvinyl fluoride, polyvinyl chloride, polyurea, vinylidene fluoride-trifluoro ethylene copolymer (P(VDF-TrFE)), and polylactic acid (PLA)” [Page 8, Lines 24-27]. Therefore, all of these materials represent polymeric piezoelectric films. Furthermore, Sato discloses “A polymeric piezoelectric film can be used in a variety of fields including a loudspeaker, a headphone, a touch panel, a remote controller, a microphone, a hydrophone, an ultrasonic transducer, an ultrasonic applied measurement instrument, a piezoelectric 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method and apparatus of Mizukami and Alford so as to include the polymeric piezoelectric film disclosed in Oka in order to create a wearable ultrasonic device that has piezoelectric properties. Polymeric piezoelectric films are commonly used within ultrasonic transducers and ultrasonic applied measurement instruments in order to provide a surface to which the ultrasound transducer can attach to the patient. Combining the prior art elements according to known techniques would yield the predictable result of providing a wearable ultrasonic device that can emit an ultrasonic wave to the subject more accurately.
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Mizukami. Likewise, Mizukami teaches “The device for claim 1, where the weight of the device is light so that is does not deform the underlying tissues or impede their motions” [0040].
In regard to the weight of the device being light so that is does not deform the underlying tissues or impede their motions, Mizukami discloses “Subsequently, the blood pressure of the subject is measured in a non-pressurizing manner using the ultrasonic probe 3 only” [0040]. In order to measure blood pressure in a non-pressurizing manner, the device that is performing the measurement has to be of a weight that doesn’t cause the underlying tissues to deform or impede the motion thereof. Since the ultrasound probe 3 can measure the blood pressure in a non-pressurizing manner, under broadest reasonable interpretation, the ultrasound probe 3 (i.e. the wearable ultrasound device) has to have a weight that is light so that is does not deform the underlying tissues or impede their motions.
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Mizukami does not teach “The device for claim 1, where the device is wearable and not handheld so that it does not produce motion artifacts due the sensor motion”.
Alford teaches “The device for claim 1, where the device is wearable and not handheld so that it does not produce motion artifacts due the sensor motion” [0035, 0026].
In regard to the ultrasonic device being wearable, Alford discloses “The components of wearable ultrasound device 12 may be configured, e.g., constructed and arranged such that wearable ultrasound device 12 is flexible” [0035] and “In some examples, wearable ultrasound device may include an adhesive layer as an attachment element for attaching the device to patient 14. In addition to, or instead of the adhesive layer, in some examples, an attachment element may comprise a strap or garment” [0026]. Therefore, the device includes a wearable ultrasonic device that can be attached to the patient with an adhesive layer and/or an attachment element such as a strap or garment. Since the wearable ultrasonic device is not handheld, under broadest reasonable interpretation, the device does not produce motion artifacts due to the sensor motion.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the effective filing date of the instant application to modify the method and apparatus of Mizukami so as to include the ultrasonic device being wearable as disclosed in Alford in order to calculate the blood vessel diameter with an ultrasonic device that does not require external positioning by an operator. When an operator has to continually position an ultrasonic device to make a measurement, the operator may become fatigued and as a result, the obtained measurements may possess motion artifacts. By incorporating the ultrasonic device of Mizukami into the wearable ultrasonic device 12 of Alford, an operator would no longer be required to hold the ultrasound device in place. Combining the prior art elements according to known techniques would yield the predictable result of obtaining blood vessel measurements from an ultrasonic device less risk of motion artifacts distorting the measurement.
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Mizukami does not teach “The device for claim 1, where the device is flexible to ensure adequate contact with the measurement for curved and deformable surface”.
Alford teaches “The device for claim 1, where the device is flexible to ensure adequate contact with the measurement for curved and deformable surface” [0035].
In regard to the device being flexible to ensure adequate contact for measurement with curved and deformable surfaces, Alford discloses “The components of wearable ultrasound device 12 may be configured, e.g., constructed and arranged, such that wearable ultrasound device 12 is flexible. For example, flexible interconnect elements 22 may comprise a flexible circuit, e.g., a flex circuit that electrically connects two or more of the components of wearable ultrasound device 12. […] Additionally, ultrasound transducers 24 and power sources 26 may be discrete and distributed across wearable ultrasound device 12, e.g., in a two-dimensional array as illustrated in FIG. 2A, which may facilitate flexibility of the wearable ultrasound device” [0035]. Therefore, the wearable ultrasound device 12 can be flexible to ensure adequate contact with a curved and deformable surface to make a measurement.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the effective filing date of the instant application to modify the method and apparatus of Mizukami so as to include the ultrasonic device being wearable and flexible as disclosed in Alford in order to calculate the blood vessel diameter with an ultrasonic device that does not require external positioning by an operator. When an operator has to continually position an ultrasonic device to make a measurement, the operator may become fatigued and as a result, the obtained measurements may possess motion artifacts. By incorporating the ultrasonic device of Mizukami into the flexible wearable ultrasonic device of Alford, an operator would no longer be required to hold the ultrasound device in place, and the device can more easily conform to the patient’s body. Combining the prior art elements according to 
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Mizukami. Likewise, Mizukami teaches “The device for claim 1, where the ultrasound device has an ultrasonic sensing area large enough to cover the blood vessel of interest through relative lateral movement of blood vessel with regard to the measurement sensor” [0059].
In regard to the ultrasonic sensing area being large enough to cover the blood vessel of interest through relative lateral movement of the blood vessel with regard to the measurement sensor, Mizukami discloses “FIG. 5 illustrates the principle of the measurement of blood vessel diameter by the blood vessel diameter measurement unit 2. As described above, the ultrasonic sensor 2 is positioned right above a carotid artery 9 as the ultrasonic probe 3 is made to contact the subject’s neck. The ultrasonic sensor 4 transmits an ultrasonic pulse signal or burst signal of several MHz to several ten MHz toward the carotid artery 9 and received a reflected wave from a front wall 91 of the carotid artery 9 and a reflected wave from a rear wall 93, as indicated by dashed lines with arrows in FIG. 5 […] By carrying out this measurement of blood vessel diameter continuously, it is possible to detect a difference in blood vessel diameter AD of the carotid artery 9 that varies with heartbeats” [0059]. In this case, the ultrasonic sensor 4 constitutes an ultrasonic sensing area since it is capable of receiving reflected waves from the walls of the carotid artery. Therefore, since the ultrasonic sensor 4 is able to receive reflected waves from the walls of the carotid artery 9 and the difference in the blood vessel diameter can be measured continuously, under broadest reasonable interpretation the ultrasonic sensing element has to be large enough to cover the blood vessel of interest (i.e. the carotid artery) through relative lateral movement of the blood vessel with regard to the measurement sensor.
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Mizukami. Likewise, Mizukami teaches “The device for claim 1, where the ultrasonic beam is large enough to cover the blood vessel of interest through relative lateral movement of blood vessel with regards to the ultrasonic beam” [0059].
In regard to the ultrasonic beam being large enough to cover the blood vessel of interest through relative lateral movement of the blood vessel with regard to the ultrasonic beam, Mizukami discloses “FIG. 5 illustrates the principle of the measurement of blood vessel diameter by the blood vessel diameter measurement unit 2. As described above, the ultrasonic sensor 2 is positioned right above a carotid artery 9 as the ultrasonic probe 3 is made to contact the subject’s neck. The ultrasonic sensor 4 transmits an ultrasonic pulse signal or burst signal of several MHz to several ten MHz toward the carotid artery 9 and received a reflected wave from a front wall 91 of the carotid artery 9 and a reflected wave from a rear wall 93, as indicated by dashed lines with arrows in FIG. 5 […] By carrying out this measurement of blood vessel diameter continuously, it is possible to detect a difference in blood vessel diameter AD of the carotid artery 9 that varies with heartbeats” [0059]. In this case, the ultrasonic sensor 4 is capable of transmitting an ultrasonic pulse (i.e. an ultrasonic beam) to the subject’s neck such that it reaches the walls (i.e. front wall 91 and rear wall 93) of the carotid artery and is reflected back to the ultrasonic sensor 4. Therefore, since the ultrasonic sensor 4 is able to receive reflected waves from the walls of the carotid artery 9 and the difference in the blood vessel diameter can be measured continuously, under broadest reasonable interpretation the ultrasonic beam has to be large enough to cover the blood vessel of interest (i.e. the carotid artery) through relative lateral movement of the blood vessel with regard to the ultrasonic beam.
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Mizukami does not teach “The device for claim 1, where the 
Alford teaches “The device for claim 1, where the ultrasonic couplant material between the ultrasonic device and the skin surface of a subject could be liquids, gel, adhesives, glues, adhesive tape or double-sided adhesive film” [0042].
In regard to the ultrasonic couplant material between the ultrasonic device and the skin surface of the subject including the listed elements, Alford discloses “Adhesive layer 20 attaches wearable ultrasound device 12 to patient 14 (FIG. 1). In some examples, adhesive layer 20 is also configured to provide an acoustic interface between transducers 24 and tissue of patient 14 for ultrasound” [0042]. In this case, an adhesive layer inherently includes an adhesive. In this case, since the adhesive layer 20 attaches the wearable ultrasound device to the patient and the adhesive layer 20 can provide an acoustic interface between the transducers and the tissue of the patient, under broadest reasonable interpretation, the adhesive layer constitutes an ultrasonic couplant material between the ultrasonic couplant material between the ultrasonic device and the skin surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method and apparatus of Mizukami so as to include the ultrasonic couplant material as disclosed in Alford in order to allow the ultrasound device to attach to the subject. By including the adhesive layer 20 (i.e. ultrasonic couplant material) of Alford between the ultrasonic device and the skin of the subject, coupling between the two structures can be established in order to perform a measurement. Combining the prior art elements according to known techniques would yield the predictable result of coupling the ultrasound device to the subject such that a more precise measurement of the blood vessel diameter can be determined.
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Mizukami. Likewise, 
In regard to calculating the blood vessel diameter including measuring the distance between the sensor and blood vessel anterior boundary (Da) and measuring the distance between the sensor and blood vessel posterior boundary (Dp), Mizukami discloses “The ultrasonic sensor 4 transmits an ultrasonic pulse signal or burst signal of several MHz to several ten MHz toward the carotid artery 9 and receives a reflected wave from a front wall 91 of the carotid artery 9 and a reflected wave from a rear wall 93, as indicated by dashed lines with arrows in FIG. 5. The reflected wave front the front wall and the reflected wave from the rear wall 93, thus received, are amplified and signal-processed and subsequently outputted to the blood vessel diameter calculation unit 772” [0059]. As shown in FIG. 5, the reflected waves (i.e. dashed lines) extend from the ultrasonic sensor 4 and to the front wall 91 and the rear wall 93, respectively. Therefore, the sensor is capable of measuring the distance between the sensor and the blood vessel anterior boundary (Da) and the distance between the sensor and the blood vessel posterior boundary (Dp).
In regard to calculating the blood vessel diameter with the expression D=Dp – Da, Mizukami discloses “The blood vessel diameter calculation unit 722 calculates a blood vessel diameter D of the carotid artery 9 on the basis of the difference in reception time between the reflected wave from the front wall 91 and the reflected wave from the rear wall 93” [0059]. The front wall 91 constitutes the blood vessel anterior boundary (Da) and the rear wall constitutes the blood vessel posterior boundary”. The reception time is based on the speed of sound (i.e. typically measured in meters/second) and therefore the distance can be derived based on the reception time since the speed of sound in human tissue is a quantity well-known in the art. Since the blood vessel diameter calculation unit 772 is capable 
In regard to claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Mizukami. Likewise, Mizukami teaches “The method for claim 1, comprising calculating continuous motion of blood vessel boundary during the cardiac cycle” [0059, 0075, and 0078].
In regard to calculating continuous motion of the blood vessel boundary during the cardiac cycle, Mizukami discloses “By carrying out this measurement of blood vessel diameter continuously, it is possible to detect a difference in blood vessel diameter AD of the carotid artery 9 that varies with heartbeats” [0059]. Therefore, the blood vessel diameter can be measured (i.e. calculated) continuously in order to detect the difference in the blood vessel diameter during the course of a heartbeat (i.e. the cardiac cycle). In this case, since the blood vessel diameter can vary with heartbeats, this indicates that the blood vessel boundary had to have changed based on the motion of blood throughout the heartbeat. Thus, the continuous motion of the blood vessel boundary, (i.e. represented by the varying blood vessel diameter) can be calculated. Furthermore, Mizukami discloses “the blood vessel diameter variation stability evaluation unit 776 controls continuous execution of the measurement of blood vessel diameter by the blood vessel diameter measurement unit 2 and thus continuously carries out the measurement of blood vessel diameter during a continuous measurement period of several seconds to several ten seconds” [0075] and “the degree of fluctuation of the amount of variation in the blood vessel diameter per heartbeat within the continuous measurement period (difference between the systolic blood vessel diameter Ds and the diastolic blood vessel diameter Dd)” [0078]. Since this continuous measurement can be carried out over the period of several seconds to several ten seconds 
In regard to claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Mizukami teaches “The method for claim 1, co-registering the location of the sensor relative to the blood vessel” [0039].
In regard to co-registering the location of the sensor relative to the blood vessel, Mizukami discloses “The ultrasonic probe 3 has an ultrasonic sensor 4 to measure the blood vessel diameter via ultrasonic waves. To measure the blood vessel diameter, the ultrasonic probe 3 is attached, for example, to the subject’s neck and the ultrasonic sensor 4 is positioned right above the carotid artery” [0039]. Since the ultrasonic probe is attached to the subject’s neck such that the ultrasonic sensor is positioned right above the carotid artery, under broadest reasonable interpretation, the location of the sensor is known relative to the blood vessel (i.e. the carotid artery). Furthermore, Mizukami discloses “The ultrasonic sensor 4 transmits an ultrasonic pulse signal or burst signal of several MHz to several ten MHz toward the carotid artery 9 and receives a reflected wave from a front wall 91 of the carotid artery 9 and a reflected wave from a rear wall 93, as indicated by dashed lines with arrows in FIG. 5” [0059]. In order for the ultrasonic sensor 4 to transmit ultrasonic pulse signals and receive reflected waves from the front and rear walls of the carotid artery 9, under broadest reasonable interpretation, the location of the sensor (i.e. ultrasonic sensor) had to have been co-registered with the blood vessel (i.e. the carotid artery).
In regard to claim 15, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Mizukami. Likewise, Mizukami teaches “wherein measuring the blood vessel diameter changes and blood pressure for the blood vessel stiffness calculation” [0044, 0083].
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mizukami US 20150112214 A1 “Mizukami”, Alford et al. US 20180161002 A1 “Alford” and Sato et al US 20180022895 A1 “Sato”, as applied to claims 1-10, and 15 above, and further in view of Kruger et al. US 20200163650 A1 “Kruger”.
In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Mizukami, Alford and Sato does not teach “The method of claim 1, wherein the measurement apparatus includes an ultrasound imaging and measurement system”.

In regard to the measurement apparatus including an ultrasound imaging and measurement system, Kruger discloses “FIG. 1 illustrates an example automated ultrasound system 10. The system 10 includes a number of sub-systems: the sensor 100 which can be attached to the side of the neck, the ultrasound interface or scanning system 200 to control the sensor and acquire ultrasound data, a signal and image processing system 300 to convert the raw ultrasound data into a measurement that is useful to physicians, and a display 400 to relay the current measurements and measurement history to trend the data” [0038]. Therefore, the ultrasound system includes a sensor that is capable of acquiring ultrasound data that can be provided to a signal and image processing system 300 to produce an image. Furthermore, Kruger discloses “Generally, the processing system 300 utilizes a swarm speckle tracking approach enhanced with motion power analysis and “friction-lock” algorithms to automatically identify regions from which tissue motion is originating to determine the presence or absence and respective locations of vessels such as the IJ and CCA. The term “swarm” refers to a multitude of ROI firstly being indiscriminately dispersed across the ultrasound image” [0059]. Since the processing system 300 can identify regions of tissue motion on an ultrasound image and the display can relay current measurements and measurement history, under broadest reasonable interpretation, the ultrasound system 10 constitutes a measurement apparatus that includes an ultrasound imaging and measurement system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Mizukami, Alford and Sato so as to include the ultrasound imaging and measurement system of Kruger in order to provide the user with a better understanding of the characteristics of the blood vessel. By providing an image of the blood vessel being examined and the measurement of the blood vessel being examined, the physician can be made aware .
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mizukami US 20150112214 A1 “Mizukami”, Alford et al. US 20180161002 A1 “Alford” and Sato et al US 20180022895 A1 “Sato”, as applied to claims 1-10, and 15 above, and further in view of Toume et al. US 20190365348 A1 “Toume”.
In regard to claim 12, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Mizukami teaches “The method for claim 1, wherein calculating the pulse transit time (PTT), Measuring the timing of blood vessel diameter change using wearable ultrasonic sensors” […] [0059].
In regard to calculating the pulse transit time by measuring the timing of blood vessel diameter change using wearable ultrasonic sensors, Mizukami discloses “The blood vessel diameter calculation unit 772 calculates a blood vessel diameter D of the carotid artery 9 on the basis of the difference in reception time between the reflected wave from the front wall 91 and the reflected wave from the rear wall 93” [0059]. Since the blood vessel diameter is calculated on the basis of the difference in reception time between the front wall 91 and the rear wall 93, under broadest reasonable interpretation, the method can calculate the pulse transit time (i.e. reception time) by measuring the timing of blood vessel diameter change using wearable ultrasonic sensors.
Mizukami does not explicitly teach “wearable ultrasonic sensors”.
Alford teaches “wearable ultrasonic sensors: [0035, 0026].
In regard to the ultrasonic device being wearable, Alford discloses “The components of wearable ultrasound device 12 may be configured, e.g., constructed and arranged such that wearable ultrasound 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the effective filing date of the instant application to modify the method and apparatus of Mizukami so as to include the ultrasonic device being wearable as disclosed in Alford in order to calculate the blood vessel diameter with an ultrasonic device that does not require external positioning by an operator. When an operator has to continually position an ultrasonic device to make a measurement, the operator may become fatigued and as a result, the obtained measurements may possess motion artifacts. By incorporating the ultrasonic device of Mizukami into the wearable ultrasonic device 12 of Alford, an operator would no longer be required to hold the ultrasound device in place. Combining the prior art elements according to known techniques would yield the predictable result of obtaining blood vessel measurements from an ultrasonic device less risk of motion artifacts distorting the measurement.
The combination of Mizukami, Alford and Sato does not teach “PPT between the ECG and the wearable ultrasonic sensor”, or “PPT between the two wearable ultrasonic sensors” [0200].
Toume teaches “PPT between the ECG and the wearable ultrasonic sensor” [0125, 0175, and 0200] and “PPT between the two wearable ultrasonic sensors” [0200].
In regard to calculating the PPT between the ECG and the wearable ultrasonic sensor, Toume discloses “In some cases, continuous ultrasonic monitoring system 10 may include, or may be configured to communicate with, other types of sensors. Such additional sensor may include electrocardiogram electrodes, a pulse oximeter, a respiration monitor, a blood pressure monitor, or another type of sensor. In some cases, one or more sensors or one or more electrodes of a sensor, may be incorporated into 
In regard to calculating the PPT between the two wearable ultrasonic sensors, Toume discloses “Data from two or more ultrasound measurement assemblies 200 may be synchronized and combined. For example, data from multiple ultrasound measurement assemblies 200 that are measuring blood flow in different blood vessels, e.g., central and peripheral blood vessels, may be analyzed to determine blood distribution in the circulatory system, calculate a blood pulse transit time (PTT), blood flow into and out of a particular organ, or another result. Ultrasound images that are acquired by two or more ultrasound measurement assemblies 200 at different angles may be processed to construct a three-dimensional representation of a volume within the body” [0200]. Since the data obtained from two or more ultrasound measurement assemblies (i.e. two wearable ultrasonic sensors) can be used to calculate a blood pulse transit time (PTT), under broadest reasonable interpretation, the method can involve calculating the PPT between the two wearable ultrasonic sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Mizukami, Alford and Sato so as to include the 
In regard to claim 14, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Mizukami teaches “The method of claim 1, wherein measuring […] and blood vessel diameter for blood pressure calculation” [Claim 9, 0059].
In regard to measuring blood vessel diameter for blood pressure calculation, Mizukami discloses “A blood pressure measuring method, comprising: carrying out measurement of blood vessel diameter of a blood vessel and acquisition of a blood pressure in the blood vessel […] calculating a blood pressure in the blood vessel on the basis of the result of the measurement of the blood vessel diameter, using the correlation” [Claim 9]. Therefore, the blood vessel diameter is used to carry out a blood pressure calculation. Furthermore, in regard to measuring pulse transit time (PTT), Mizukami discloses “The blood vessel diameter calculation unit 772 calculates a blood vessel diameter D of the carotid artery 9 on the basis of the difference in reception time between the reflected wave from the front wall 91 and the 
The combination of Mizukami, Alford and Sato does not explicitly teach “measuring PTT”.
Toume teaches “measuring PTT” [0200].
In regard to measuring PTT “Data from two or more ultrasound measurement assemblies 200 may be synchronized and combined. For example, data from multiple ultrasound measurement assemblies 200 that are measuring blood flow in different blood vessels, e.g., central and peripheral blood vessels, may be analyzed to determine blood distribution in the circulatory system, calculate a blood pulse transit time (PTT), blood flow into and out of a particular organ, or another result. Ultrasound images that are acquired by two or more ultrasound measurement assemblies 200 at different angles may be processed to construct a three-dimensional representation of a volume within the body” [0200]. Since the data obtained from two or more ultrasound measurement assemblies (i.e. two wearable ultrasonic sensors) can be used to calculate a blood pulse transit time (PTT), under broadest reasonable interpretation, the method can involve calculating the PPT for use in performing the blood pressure calculation disclosed in Mizukami.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Mizukami, Alford and Sato so as to include the measuring PTT as disclosed in Toume in order to allow the user to synchronize ultrasound measurements with the heartbeat of the patient and to generate ultrasound images with data acquired from two ultrasonic sensors positioned at different angles relative to the patient. By calculating the pulse transit time between the electrocardiogram electrodes of Toume and the ultrasonic sensor, the physician can synchronize the measurement of ultrasonic signals with the heartbeat of the patient so as .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mizukami US 20150112214 A1 “Mizukami”, Alford et al. US 20180161002 A1 “Alford” and Sato et al US 20180022895 A1 “Sato”, as applied to claims 1-10, and 15 above, and further in view of Maltz US 20170042431 A1 “Maltz”.
In regard to claim 13, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Mizukami, Alford and Sato does not teach “The method of claim 1, wherein measuring the blood vessel diameter and its change during FMD (flow mediated dilation)”.
Maltz teaches “The method of claim 1, wherein measuring the blood vessel diameter and its change during FMD (flow mediated dilation)” [0450, 0451].
In regard to the measuring of the blood vessel diameter and its change being performed during FMD, Maltz discloses “Also the influences of factors such as diet, physical activity and medical interventions have been assessed via what we will refer to as uFMD (ultrasound-based flow mediated dilation) measurement methods. We have described a cuff-based method of assessing flow-mediated dilation (cFMD) that offers increased sensitivity by measuring cross sections area changes rather than diameter changes. While uFMD is based on changes in measures of an absolute quantity (arterial diameter), cFMD measures changes in a surrogate of vessel cross sectional area, namely the pressure in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Mizukami, Alford and Sato so as to include performing the measurement of the blood vessel diameter during flow mediated dilation as disclosed in Maltz in order to assess how the procedure of flow mediated dilation impacts the blood vessel of interest. The purpose of flow mediated dilation is to increase blood vessel diameter to allow more blood to flow through the blood vessel. Increasing the diameter of the blood vessel decreases the resistance within the blood vessel allowing blood flow to be restored or otherwise increase. By performing blood vessel diameter measuring during FMD, the physician can assess the blood vessel diameter and flow to determine if more FMD treatment is necessary. Combining the prior art elements according to known techniques would yield the predictable result of assessing the blood vessel diameter during the course of a treatment strategy such as flow mediated dilation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Oka et al. US 20180344262 A1 “Oka”
Oka is pertinent to the applicant’s disclosure because it includes “The transducers 1221 may include members made of piezoelectric ceramic materials typified by PZT (lead zirconate titanate) or polymeric piezoelectric film materials typified by polyvinylidene difluoride (PVDF)” [0058].

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793